Citation Nr: 1524328	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-18 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for left shoulder condition.

2.  Entitlement to service connection for right shoulder condition.

3.  Entitlement to service connection for left elbow condition.

4.  Entitlement to service connection for right elbow condition.

5.  Entitlement to service connection for right wrist condition.

6.  Entitlement to service connection for left wrist condition.

7.  Entitlement to service connection for neck condition.

8.  Entitlement to service connection for left ankle condition.

9.  Entitlement to service connection for right ankle condition.

10.  Entitlement to service connection for right foot condition.

11.  Entitlement to service connection for left foot condition.

12.  Entitlement to service connection for chronic conjunctivitis.

13.  Entitlement to service connection for refractive disorders.

14.  Entitlement to service connection for cardiac disorders.

15.  Entitlement to service connection for chest pain.

16.  Entitlement to service connection for abnormal echocardiogram (ECG), bradycardia with short P-R nonspecific ST and T wave abnormality.

17.  Entitlement to service connection for acute myocardial infarction (MI).

18.  Entitlement to service connection for reflux disorder.

19.  Entitlement to service connection for swallowing disorder.

20.  Entitlement to service connection for urinary disorder with frequency and urgency.

21.  Entitlement to service connection for ingrown toenails, bilateral great and little toes.

22.  Entitlement to service connection for conversion disorder with motor symptoms, deficits.

23.  Entitlement to service connection for asthenia.

24.  Entitlement to service connection for hyperthyroidism.

25.  Entitlement to service connection for seizure disorder.

26.  Entitlement to an initial evaluation in excess of 30 percent for Hashimoto's thyroiditis, status post hypothyroidism.

27.  Entitlement to an initial evaluation in excess of 30 percent for migraine headaches.

28.  Entitlement to an initial evaluation in excess of 30 percent for chronic adjustment disorder.

29.  Entitlement to an initial evaluation in excess of 20 percent for temporomandibular joint dysfunction (TMJ).

30.  Entitlement to an initial evaluation in excess of 10 percent for lumbar strain.

31.  Entitlement to an initial evaluation in excess of 10 percent for bilateral monocular diplopia.

32.  Entitlement to an initial evaluation in excess of 10 percent for an arachnoid cyst.

33.  Entitlement to an initial compensable evaluation for right hip tendonitis.

34.  Entitlement to an initial compensable evaluation left hip tendonitis.

35.  Entitlement to an initial compensable evaluation for left knee tendonitis.

36.  Entitlement to an initial compensable evaluation for right knee tendonitis.

37.  Entitlement to an initial compensable evaluation for a scar of the abdomen, status post inguinal hernia surgery.

38.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from January 2008 to January 2012.    .    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from May 2012 and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The claims pertaining to TDIU, increased ratings for the service-connected lumbar strain, bilateral hips, bilateral knees, and arachnoid cyst, and service connection for conjunctivitis, ingrown toenails, chest pains, swallowing disorder, reflux, neck disorder, and asthenia, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is not currently shown to have a diagnosed right shoulder disorder. 

2.  A left shoulder disorder, diagnosed as possible impingement, is not shown to be due to events in active service.

3.  The Veteran is not currently shown to have a diagnosed bilateral elbow disorder. 

4.  The Veteran is not currently shown to have a diagnosed bilateral wrist disorder. 

5.  The Veteran is not currently shown to have a diagnosed bilateral ankle disorder. 

6.  The Veteran is not currently shown to have a diagnosed bilateral foot disorder. 

7.  Refractive error is not a diseases or injury within the meaning of applicable legislation and is not subject to VA compensation.

8.  The Veteran is not currently shown to have a diagnosed cardiac disorder.

9.  The Veteran is not currently shown to have had an MI.

10.  The Veteran is not currently shown to have a diagnosed disease process associated with or manifested by abnormal ECG, bradycardia with short P-R, nonspecific ST and T wave abnormality.

11.  The Veteran is not currently shown to have a diagnosed urinary disorder.

12.  The Veteran is not currently shown to have diagnosed hyperthyroidism.  

13.  The Veteran is not currently shown to have a diagnosed seizure disorder.

14.  The Veteran is not currently shown to have a diagnosed conversion disorder related to events in active service.

15.  Affording the Veteran all reasonable doubt, throughout the entire appeal period, the service-connected migraine headaches were productive of prostrating attacks more than once a month and severe economic inadaptability.   
16.  Affording the Veteran all reasonable doubt, throughout the appeal period the overall disability picture shows the service-connected chronic adjustment disorder was productive of occupational and social impairment due to such symptoms as: difficulty in adapting to stressful circumstances, disorientation, an isolated incident of neglect of personal appearance and hygiene, and his inability to establish and maintain effective relationships.  

17.  Throughout the appeal period, the service-connected Hashimoto's thyroiditis has not been productive of muscular weakness, mental disturbance, and weight gain.

18. Affording the Veteran all reasonable doubt, he experienced bilateral diplopia in all fields of vision, to include the central 20 degrees of vision, throughout the appeal period; this warrants an equivalent visual acuity of 5/200 under Diagnostic Code 6090 in one eye; the corrected visual acuity of 20/40 in the other eye is used to determine the percentage evaluation for visual impairment under Diagnostic Code 6065.  

19.  Throughout the appeal period, the service-connected scar of the abdomen, status post inguinal hernia surgery has been shown to be superficial and linear; it has not been shown to be deep, nonlinear, unstable, painful, or limit function.

20.  Throughout the appeal period, the service-connected TMJ has been productive of lateral excursion greater than 4 millimeters; TMJ has not been productive of inter-incisal range from 21 to 30 millimeters at any period of the appeal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder condition have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for service connection for a left shoulder condition have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  The criteria for service connection for a right elbow condition have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4.  The criteria for service connection for a left elbow condition have not been met.     38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

5.  The criteria for service connection for a right wrist condition have not been met.     38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

6. The criteria for service connection for a left wrist condition have not been met.     38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

7.  The criteria for service connection for a right ankle condition have not been met.     38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

8.  The criteria for service connection for a left ankle condition have not been met.     38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

 9.  The criteria for service connection for a right foot condition have not been met.     38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).



10.  The criteria for service connection for a left foot condition have not been met.     
38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

11.  The criteria for service connection for refractive error have not been met.     
38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

12.  The criteria for service connection for a cardiac disorder have not been met.     
38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

13.  The criteria for service connection for an acute MI have not been met.     
38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

14.  The criteria for service connection for abnormal ECG, bradycardia with short P-R, nonspecific ST and T wave abnormality have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

15.  The criteria for service connection for a urinary disorder have not been met.     
38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

16.  The criteria for service connection for hyperthyroidism have not been met.     
38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

17.  The criteria for service connection for a seizure disorder have not been met.     
38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

18.  The criteria for an initial 50 percent evaluation, and no higher, for the service-connected migraine headaches have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4. 124a, Diagnostic Code 8100.  (2014).  

19.  The criteria for an initial 70 percent evaluation, and no higher, for chronic adjustment disorder have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9440.  (2014).  

20.  The criteria for an initial evaluation in excess of 30 percent for the service-connected Hashimoto's thyroiditis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.119, Diagnostic Code 7903.  (2014).  

21.  The criteria for an initial 30 percent evaluation, and no higher, for bilateral monocular diplopia, have been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.76, 4.77, 4.78, 4.79, Diagnostic Codes 6065, 6090 (2014).

22.  The criteria for an initial compensable evaluation for the service-connected scar of the abdomen, status post inguinal hernia surgery, have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Codes 7800-7805(2014).

23.  The criteria for an evaluation in excess of 10 percent for the service-connected TMJ have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.150, Diagnostic Code 9905(2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The Veteran's increased ratings claims on appeal arise from his disagreement with the initial disability evaluations assigned following the grant of service connection.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  However, the Board would note that in October 2013, the RO sent an additional letter informing the Veteran of the criteria necessary to warrant increased ratings.
With regard to the service connection claims, the RO provided the Veteran pre- adjudication notice by letter dated in October 2011.  As noted above, an additional letter was sent in October 2013.

The duty to assist is not abrogated by the granting of service connection.  VA also has a duty to assist the Veteran in the development of the claims.  VA has obtained service treatment and personnel records, assisted the Veteran in obtaining evidence, provided the Veteran VA examinations, and afforded the Veteran the opportunity to give testimony in support of his appeal, which he declined.   

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.



II. Analysis


The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For some 'chronic diseases,' such as arthritis, psychoses, and cardiovascular-renal disease, presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term 'chronic disease', whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, Fed. Cir. 2013).   

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence. 


Bilateral Shoulders, Bilateral Elbows, Bilateral Wrists, Bilateral Ankles, Bilateral Feet, Cardiac Disorder, Acute MI, Urinary Disorder, and Hyperthyroidism 

After careful consideration of all procurable and assembled data, the Board finds that service connection for a bilateral shoulder condition, bilateral elbow condition, bilateral wrist condition, bilateral ankle condition, bilateral foot condition, cardiac disorder, acute MI, urinary disorder, and hyperthyroidism is not warranted.  

At the outset, the Board finds that the evidence of record fails to document a current right shoulder condition, bilateral elbow condition, bilateral wrist condition, bilateral ankle condition, bilateral foot condition, cardiac disorder, acute MI, urinary disorder, and hyperthyroidism that are attributable to the Veteran's service.  See Boyer, supra.  Notably, service treatment records, post-service treatment records, and the 2011, 2013, and 2014 VA examinations were negative for diagnosis of the claimed conditions.  

The Board is aware the Veteran complained of urinary frequency in September 2011 and foot trouble, swollen or painful joints, thyroid problems, and heart trouble on an October 2011 medical history report; however, the mere fact that such complaints were made are not enough to establish that chronic disorders are present.  Notably, the October 2011 examination conducted prior to the Veteran's separation from active duty service was negative for disorders of the ankles, feet, wrists, elbows, and shoulders.  The exam was also negative for cardiac disorders, to include acute MI, and a urinary disorder.  The Board notes that with regard to the complaints of thyroid problems, service connection is currently in effect for Hashimoto's thyroiditis status post hypothyroidism.  Hyperthyroidism has not been shown by the evidence of record.  

The Board is also aware that the Veteran was thought to possibly have left shoulder 
impingement on examination in December 2013; however, the diagnosis was not confirmed.  Even affording the benefit of the doubt, and assuming he has left shoulder impingement, there is no competent evidence linking the finding to service.   As noted above, service treatment records were negative for a left shoulder disability, to include the October 2011 pre-discharge examination and x-rays taken on that day.  

Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise, i.e. whether there is a current disability or the etiology of a disability.  In the absence of proof of such bilateral shoulder, bilateral elbow, bilateral wrist, bilateral ankle, bilateral foot, cardiac, acute MI, urinary, and hyperthyroidism disabilities there are no valid claims for service connection.  

The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claims, and the appeals must therefore be denied.  38 U.S.C.A § 5107(b).   


Seizure Disorder

After careful consideration of all procurable and assembled data, the Board finds that service connection for a seizure disorder is not warranted.  Notably, service treatment records, post-service treatment records, and the 2011, 2013, and 2014 VA examinations were negative for diagnosis of the claimed condition.  See Boyer, supra.  

The Board is aware that the Veteran was thought to have possible seizures in August 2011; however, complaints associated with such episodes (staring at computer screen, passing out, upper and lower extremity weakness, vision loss, paralysis, etc) were attributed to other pathologies.  A January 2011 computerized tomography (CT) was negative, but for the service-connected arachnoid cyst.  The Veteran complained of seizures manifested by his legs kicking, body tensing up, and teeth clenching on VA examination in October 2011 conducted prior to separation.  The Veteran denied any trauma to the central nervous system.  He further denied any medication or treatment for seizures.   The examiner found no evidence of a seizure disorder. 

Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise, i.e. whether there is a current disability.  In the absence of proof of such seizure disorder there is no valid claim for service connection.  

The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A § 5107(b).   



Abnormal ECG

After careful consideration of all procurable and assembled data, the Board finds that service connection for an abnormal ECG is not warranted.  

At the outset, the Board finds that the evidence of record fails to document a current condition manifested by an abnormal ECG that is attributable to the Veteran's service.  See Boyer, supra.  Notably, service treatment records, post-service treatment records, and the 2011 VA examination were negative for such a disease (ECG was normal on examination).  An April 2012 ECG showed bradycardia but was interpreted as normal.  A September 2012 ECG did show sinus bradycardia, short P-R interval, incomplete left bundle branch block with no significant ST segment; however, the ECG was interpreted as not suggestive of ischemia.  As noted above, the Veteran has not been diagnosed with a cardiac condition and the evidence shows he has never had an MI.  

Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise, i.e. whether there is a current disability manifested by an abnormal ECG.  In the absence of proof of such there is no valid claim for service connection.  

The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107(b).   


Refractive Disorders

The Board finds that service connection for refractive disorders is not warranted.  Refractive error of the eye is not a disease or injury within the meaning of applicable legislation.  Thus, the claimed condition is not subject to VA compensation.  38 C.F.R. § 3.303(c).   The appeal must therefore be denied.  


Conversion Disorder

The Board finds that the evidence of record fails to document a current conversion disorder that is attributable to the Veteran's service.  See Boyer, supra.  

It is not in dispute that service treatment records show the Veteran received mental health treatment prior to September 2011 for a conversion disorder with motor symptom deficit.  However, in September 2011 mental health providers found no cognitive disorder present and that motor symptoms had abated.  The provider rescinded the original diagnosis of conversion disorder and an Axis I diagnosis was deferred.  The Veteran was then found psychologically fit for duty.   

Thereafter, on pre-discharge examination in October 2011, the examiner found no significant indication of a conversion disorder.  The examiner opined the Veteran's medical diagnosis of thyroiditis (service connection in effect) accounted for his clinical symptoms and diagnosed the Veteran with adjustment disorder (service connection also in effect).  

The Board is aware that a November 2013 neurological consult indicated that the Veteran did not have true muscle weakness and his complaints were thought to be typical of conversion disorder; however, on VA mental health examination in March 2014, conversion disorder was again ruled out as possible diagnosis due to the multiplicity of the Veteran's medical problems.

Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise, i.e. whether there is a current disability.  In the absence of proof of such conversion disorder there is no valid claim for service connection.  

The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A § 5107(b).   


Increased Rating Claims

The Veteran appealed the May 2012 decision that assigned initial ratings as follows: migraine headaches, 30 percent disabling; chronic adjustment disorder, 30 percent disabling; Hashimoto's thyroiditis, 30 percent disabling; bilateral monocular diplopia, 10 percent disabling; TMJ, 10 percent disabling; and scar of the abdomen, status post inguinal hernia surgery, noncompensable.  The Board will now consider whether higher evaluations are warranted for the disabilities at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999).   

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).


Migraine Headaches

The Veteran's service connected migraine headaches have been assigned a 30 percent rating  under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this code section, a 30 percent rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months.  See 38 C.F.R. § 4.124a.  A 50 percent is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.    

The pertinent facts found in the medical evidence of record are discussed below.  Having carefully considered the Veteran's claim in light of the evidence of record and the applicable laws and regulations, and as outlined in the reasons and bases below, the Board finds that an intial 50 percent rating is warranted, and no higher 

In this regard,  in January 2011 the Veteran complained of a throbbing headache with visual blurring and fragmentation of images.  He was diagnosed with complex migraine with aura.  In September 2011, the Veteran had reported headaches throbbing over his temples, lasting few hours several times each week.  He endorsed photophobia and nausea.  Headaches were relieved by lying down and sleeping.  

Upon pre-discharge VA examination in October 2011, the Veteran reported headaches started in the back of his head then radiating to the front.  He indicated that the back of his eyes hurt and that it hurt to touch his temples.  He stated that when the headaches occurred he had to stay in bed and was unable to do anything.  The headaches were said to occur on the average of one time per day and last up to one day.  The Veteran reported that his "body [did] not work" during episodes of headaches.

VA treatment records dated in April 2012 contain complaints of headaches with vision loss and seeing spots.  Notes dated in March 2013 show the Veteran complained of constant headache and nausea.  In July 2013, the Veteran reported headaches associated with nausea,  vomiting and visual auras.   A November 2013 neurology consult documents continued complaints of headaches radiating back to front associated with nausea, vomiting and visual auras. 

On VA examination in December 2013, the Veteran endorsed daily headaches with 
throbbing pain, right side weakness, diplopia, and right eye loss of vision occurring once every couple of weeks.  He continued to report that the back of his eyeballs hurt.  He indicated that headaches were accompanied by nausea, occasional vomiting, dizziness, short term memory loss, and light and sound sensitivity.  He took Depakote.  While the examiner indicated there were no characteristic prostrating attacks of migraine headache pain, this is in contrast to a questionnaire filled out by Dr. HS in February 2014.

At that time, Dr. HS noted the Veteran had daily migraine headaches with nausea, vomiting, sensitivity to light and sound, changes in vision, sensory changes, and paresthesia on the right side of body and partial paralysis.  Headaches were said to  last more than two days.  They were described as frontal and occipital.  Dr. HS stated the Veteran had characteristic prostrating attacks of migraine headaches more frequently than once per month.  He also very frequently had prostrating and prolonged attacks of non-migraine headache pain.  Dr. HS opined the Veteran would probably miss more than three days per month due to headaches and more than three days per month he would not stay focused for at least seven hours of an eight hour workday due to headaches.

The Board is aware that the Veteran's migraine headaches have not been described as very frequent completely prostrating and prolonged attacks; however, as evidenced not only by Dr. HS, but since service, headaches have been reported as daily.  The symptomatology associated with the headaches has also not changed (nausea, vomiting, aura, light and sound sensitivity, vision changes).  Thus, it is clear from the totality of the evidence that headaches are occurring more than once a month and they have been described as characteristic prostrating attacks according to Dr. HS.  This satisfies the criteria for a 30 percent rating, which is already in effect.  The evidence also shows that headaches impact the Veteran's ability to work, which meets the criteria for a 50 percent rating, i.e. productive of severe economic adaptability.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Thus, affording the Veteran all reasonable doubt, the Board finds that throughout the appellate period the Veteran's migrans headaches more nearly approximate the criteria for a 50 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  38 C.F.R. § 4.71a; see Fenderson, supra.  


Chronic Adjustment Disorder

The service-connected chronic adjustment disorder  has been assigned an initial 30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9440.  Under the applicable criteria, a 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent disability evaluation is assigned under the general rating formula for mental disorders where the evidence shows occupational and social impairment due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Having carefully considered all the evidence of record in light of the pertinent law and regulations, the Board finds that based on the overall disability picture an initial 70 percent rating, and no higher, is warranted throughout the appeal period.  38 C.F.R. § 4.7.  

Notably, on examination before discharge in October 2011, the Veteran complained of nervousness, irritability, mood swings, tension, anxiety, frustration and worry. The severity of the symptoms was considered mild.  He had a strained relationship with his children, but a good relationship with his wife and a strained one with his siblings though he was working on mending their relations.  The examiner found the Veteran's symptoms were not enough to interfere with social and occupational function or require continuous medication.  No treatment was needed at that time.  

On VA mental health examination in December 2013, the Veteran's symptoms of depressive disorder were found to be severe enough to prevent him from having effective interpersonal, parent-child, marital and academic functioning.  His symptoms consisted of difficulty interacting and communicating with others, concentrating, remembering, following instructions, showing insight, or thinking and problem solving .  The examiner indicated the Veteran had total occupational and social impairment, diminished interest and was socially withdrawn.  He was irritable, depressed, slept  excessively, and easily distracted.  He had impaired problem solving, anxiety, near continuous panic or depression, mild memory loss, flattened affect, and circumstantial, circumlocutory or stereotyped speech.  He also had difficulty understanding complex commands and disturbances of motivation and mood.  He also had difficulty establishing and maintaining effective work and social relationships, grossly inappropriate behavior, neglect of personal appearance and hygiene. The examiner indicated that the previous diagnosis of chronic adjustment disorder was now subsumed under the new diagnosis of persistent depressive disorder with persistent major depressive episode.

VA outpatient treatment records dated in March 2014 indicate the Veteran was disoriented.  His insight was poor and his affect was guarded.  He denied suicidal and homicidal ideation.  He was casually dressed.  There were no auditory or visual hallucinations.  The Veteran denied sleep disturbance and delusions.  Another entry dated in March 2014 shows the Veteran complained of a depressed mood and hopelessness.  He was irritable and had diminished interest in activities.  He had difficulty expressing feelings of love and had detached relationships.  He was  easily distracted and had impaired goal setting, as well as high levels of anxiety and preoccupation about symptomatic manifestations of his hypothyroidism, headaches, and motor and sensory dysfunction.  His short term memory was adequate. 

In a March 2014 mental disorders questionnaire completed by Dr. AHF, the Veteran's depressive disorder was characterized as occupational and social impairment with deficiencies in most areas.  He was not undergoing any treatment or taking medication.  Dr. AHF noted the Veteran had depressed mood, anxiety, sleep impairment, mild memory loss, flattened affect, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing relationships, and intermittent inability to perform activities of daily living.  Dr. AHF noted impact of Veteran's medical and psychological condition upon occupational and social functioning was severe.  Dr. AHF felt the Veteran would miss three or more days  per month of work and he would frequently decompensate when subjected to normal pressures and constructive criticisms of a job.

As noted at the outset, the Board finds that an initial 70 percent evaluation is warranted throughout the entire appeal period.  The Board is aware that the December 2013 VA examiner indicated the Veteran had total occupational and social impairment and a March 2014 VA treatment provider noted the Veteran was disoriented; however, the Veteran does not met the specific criteria for a 100 percent evaluation, to include gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; or memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Veteran has also not had any suicidal ideation or obsessional rituals which interfere with routine activities.  His speech was not intermittently illogical, obscure, or irrelevant and he was not suffering from near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  There has been no evidence of impaired impulse control.  

The Veteran's difficulty in adapting to stressful circumstances, disorientation, an isolated incident of neglect of personal appearance and hygiene, and his inability to establish and maintain effective relationships are clearly accounted for in the awarded 70 percent evaluation.  Thus, affording the Veteran all reasonable doubt, the Board finds that throughout the appellate period the Veteran's chronic adjustment disorder more nearly approximate the criteria for a 70 percent rating.  38 C.F.R. § 4.7, 4.130; see Fenderson, supra.  


Hashimoto's Thyroiditis

The service-connected Hashimoto's Thyroiditis, status post hypothyroidism, has been assigned an initial 30 percent rating under 38 C.F.R. § 4.119, Diagnostic Code 7903.  Under the applicable criteria, a 30 percent disability evaluation is warranted for hypothyroidism with fatigability, constipation, and mental sluggishness.  A 60 percent is assigned for muscular weakness, mental disturbance, and weight gain.  A 100 percent is assigned for cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute) and sleepiness.  38 C.F.R. § 4.119.  

Having carefully considered all the evidence of record in light of the pertinent law and regulations, the Board finds that an initial rating in excess of 30 percent is not warranted.  38 C.F.R. § 4.7.  

In this regard, the Veteran reported fatigue, sleepiness, poor memory, and intolerance too cold on the October 2011 pre-discharge examination.  On VA examination in December 2013 the Veteran presented with complaints of cold intolerance, constipation, fatigue, and weight gain.  VA outpatient treatment records dated in April 2012 note reports of loss of energy due to thyroiditis and  muscle weakness.  In August 2012, he also complained of cold intolerance, constipation and weight gain.  

The Board is aware that some of these complaints (muscular weakness, weight gain, cold intolerance, and mental disturbance) are listed in the criteria for the 60 percent and 100 percent ratings.  But the Board notes the subjective complaints have been either refuted by VA examiners, found not attributable to the Hashimoto's Thyroiditis, or are covered by the current rating (fatigability, constipation, and mental sluggishness).

Notably, on the October 2011 pre-discharge examination, the examiner indicated the Veteran was on medication for his thyroiditis and there was no sequela.  As discussed earlier in the instant decision, mild memory loss and/or mental disturbance have been attributed to his adjustment disorder.  The December 2013 VA examiner found the Veteran's hypothyroidism was controlled on medication.  The examiner further stated that a review of endocrine and neurological records show the Veteran's complaint of generalized weakness have been deemed to be not related to his service connected conditions, to include Hashimoto's thyroiditis.   

VA treatment providers in April 2012 determined it was unlikely the Veteran's muscle weakness was caused by Hashimoto's thyroiditis alone and in fact, questioned the complaints reported at that time as they were completely inconsistent with true muscle pathology.  The August 2012 treatment provider indicated that thyroid stimulating hormones were tested in June 2012 and were within normal range, which indicated that his mediation (Synthroid) was being dosed appropriately.

Given these findings,  "staged" ratings, other than what is already in effect, are not warranted for any period of the appeal.  38 C.F.R. § 4.71a; see Fenderson, supra.  The Veteran's Hashimoto's thyroiditis warrants no more than an initial 30 percent evaluation.  38 C.F.R. § 4.119.  Should the Veteran's disability picture change in the future, he may be assigned higher ratings.  See 38 C.F.R. § 4.1.  


Monocular Diplopia

The service-connected bilateral monocular diplopia  has been assigned an initial 10 percent rating under 38 C.F.R. § 4.79, Diagnostic Codes 6080 and 6090.   

Diplopia is rated under 38 C.F.R. § 4.79 , Diagnostic Code 6090.  The ratings are based on the degree of diplopia and the equivalent visual acuity.  Diplopia is to be measured using a Goldmann perimeter chart that identifies the four major quadrants (upward, downward, left and right lateral), and the central field (20 degrees or less). 38 C.F.R. § 4.78(a).  When the diplopia field extends beyond more than one quadrant or more than one range of degrees, the evaluation for diplopia is based on the quadrant and degree range that provide the highest evaluation. 38 C.F.R. § 4.78(b)(2).  When diplopia exists in two individual and separate areas of the same eye, the equivalent visual acuity is taken one step worse, but no worse than 5/200. 38 C.F.R. § 4.78 (b)(3) .

 In relevant part, if the diplopia is in the central field of 20 degrees, it is rated equivalent to visual acuity of 5/200.  38 C.F.R. § 4.79 , Diagnostic Code 6090.

An evaluation for diplopia will be assigned only to one eye.  38 C.F.R. § 4.78(b)(1) When diplopia is present, and there is also ratable impairment of visual acuity or field of vision of both eyes, a level of corrected visual acuity for the poorer eye based upon the evaluation for diplopia is to be assigned, and the corrected visual acuity for the better eye will be used to determine the percentage evaluation for visual impairment under Diagnostic Codes 6065 through 6066. 38 C.F.R. § 4.78(b) .

 Loss of vision may also be rated based on impairment of the field of vision under 38 C.F.R. § 4.79 , Diagnostic Code 6080.

Under 38 C.F.R. § 4.76a , Table III, the normal visual field extent at the eight principal meridians totals 500 degrees. The normal for the eight principal meridians are as follows: 85 degrees temporally; 85 degrees down temporally; 65 degrees down; 50 degrees down nasally; 60 degrees nasally; 55 degrees up nasally; 45 degrees up; and 55 degrees up temporally.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight principal meridians 45 degrees apart, adding them, and dividing the sum by eight. 38 C.F.R. § 4.77(b) .

Under Diagnostic Code 6080, in relevant part, a 10 percent disability evaluation is warranted for visual field defects, to include: unilateral loss of temporal half of visual field or each affected eye as 20/70; bilateral or unilateral loss of nasal half of visual field or each affected eye as 20/50; unilateral loss of interior half of visual field or each affected eye as 20/70; unilateral or bilateral loss of superior half of visual field or each affected eye as 20/50; unilateral concentric contraction of visual field, with remaining field of 16 to 30 degrees or each affected eye as 20.100; unilateral concentric contraction of visual field with remaining field of 31 to 45 degrees or each affected eye as 20/70; unilateral or bilateral concentric contraction of visual field with field of 46 to 60 degrees or each affected eye as 20/50; or unilateral scotoma.  A 20 percent is assigned for unilateral concentric contraction of visual field with remaining field of 6 to 15 degrees or each affected eye as 20/200.  A 30 percent is assigned for bilateral loss of temporal half of visual field or each affected eye as 20/70, homonymous hemianopsia, loss of inferior half of visual field or each affected eye as 20/70, unilateral concentric contraction of visual field with remaining field of 5 degrees or each affected eye as 5/200, and bilateral concentric contraction of visual field with remaining field of 31 to 45 degrees or each affected eye as 20/70.   38 C.F.R. § 4.79.  
When both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, to determine the evaluation for visual impairment, the visual acuity and visual field defect (expressed as a level of visual acuity) are to be evaluated separately, and then combined under the provisions of 38 C.F.R. § 4.25.  38 C.F.R. § 4.77(c) .

The pertinent evidence is as follows.  On pre-discharge examination in October 2011, the Veteran complained of double vision.  Distance visual acuity without correction was 20/20 bilaterally and near visual acuity without correction was also 20/20 without correction.  Intraocular motility was normal with no evidence of muscle imbalance.  There was no irregular retinoscopy reflex in either eye.  On slit lamp exam, the lids and lashes were normal.  On dilated fundus exam, the cup-to-cup disc ratio was normal.  Goldman visual field testing showed the right eye was normal and was limited to 39 degrees superior, 78 degrees temporal, 60 degrees inferior, and 48 degrees nasal.  The left eye was normal and was limited to 39 degrees superior, 77 degrees temporal, 54 degrees inferior, and 50 degrees nasal.  The Veteran was diagnosed with monocular diplopia in both eyes after demonstrating double vision with either eye covered. 

On VA examination in November 2013, the examiner noted complaints of 
diplopia, photophobia, and photophobia.  Uncorrected and corrected distance and near visual acuity was  20/40 or better bilaterally.  The Veteran had constant diplopia.  It was not correctable with standard spectacle correction that includes a special prismatic correction.  Diplopia was present in the following fields: central 20 degrees; 21 to 30 degrees, down, lateral and up; and 31 to 40 degrees, down, lateral, and up.  He did not have a visual field defect.  He did not have contraction of a visual field, loss of visual field, or a scotoma.  He was not legally blind.  

Having carefully considered all the evidence of record in light of the pertinent law and regulations, the Board finds that based on the overall disability picture an initial 30 percent rating, and no higher, is warranted throughout the appeal period.  38 C.F.R. § 4.7.  

The Board has determined that the ratings for impairment of muscle function, specifically the degree of diplopia, are more beneficial to the Veteran and afford him the higher rating.  The 2013 VA examination makes clear, whereas the 2011 examiner did not, that there are no visual field defects.  The 2013 VA examiner indicated that the Veteran did not have contraction of a visual field, loss of visual field, or a scotoma.

Although the December 2011 VA examiner noted the Veteran experienced monocular diplopia in both eyes, the examiner did not identify the quadrants in which the Veteran's diplopia was present.  See 38 C.F.R. § 4.78(a).   In looking at the 2013 examination, diplopia was present in all fields (central 20 degrees; 21 to 30 degrees, down, lateral and up; and 31 to 40 degrees, down, lateral, and up).  Affording the Veteran all reasonable doubt, the Board assumes that the Veteran experienced diplopia in all fields of vision, to include the central 20 degrees of vision, in both eyes in 2011 as well.

This would warrant an equivalent visual acuity of 5/200 under Diagnostic Code 6090.  See also 38 C.F.R. § 4.78(b)(2).  Again, under 38 C.F.R. § 4.78(b)(1) , an evaluation for diplopia would be assigned to only one eye.  For the sake of evaluation (as both eyes had the same visual acuity and degree of diplopia), the left eye is considered the poor eye or 5/200.  The corrected visual acuity of 20/40 for the better (right eye in this case) will be used to determine the percentage evaluation for visual impairment under Diagnostic Codes 6065 through 6066.  38 C.F.R. § 4.78(b) .  Under Diagnostic Code 6065, the Veteran's visual field defect would be evaluated as 30 percent disabling for 5/200 in the poorer left eye and 20/40 in the better right eye.  

Given these findings,  "staged" ratings are not warranted for any period of the appeal.  38 C.F.R. § 4.71a; see Fenderson, supra.  The Veteran's monocular diplopia warrants an initial 30 percent evaluation, and no higher.  38 C.F.R. § 4.119.  Should the Veteran's disability picture change in the future, he may be assigned higher ratings.  See 38 C.F.R. § 4.1.  


Scar of the Abdomen

The service-connected scar of the abdomen, status post inguinal hernia surgery, has been assigned an initial noncompensable rating under 38 C.F.R. § 4.118, Diagnostic Code 7805.  Under the applicable criteria, scars are evaluated under diagnostic codes 7800-7804.  At the outset, the Board finds that Diagnostic Code 7800 is not applicable as the scar is not of the head, face, or neck.  38 C.F.R. § 4.118.  The scar is also not deep (one associated with underlying soft tissue damage) and nonlinear so Diagnostic Code 7801 is also not applicable.  

Having carefully considered all the evidence of record in light of the pertinent law and regulations, the Board finds that an initial compensable rating is not warranted.  38 C.F.R. § 4.7.  

The pertinent evidence shows that the scar was due to hernia repair.  On examination in October 2011, the scar was linear and measured 10 centimeters by .1 centimeters.  It was not painful.  There was no breakdown or keloid.  It was superficial and not disfiguring.  It did not limit function.  On examination in December 2013, the scar was not painful or unstable.  It was linear and measured three centimeters and was linear.  

A compensable rating is not warranted under Diagnostic Code 7802 as the scar is superficial (not associated with underlying soft tissue damage) and linear.  A compensable rating is also not warranted under Diagnostic Code 7804 as the scar is not unstable or painful.  38 C.F.R. § 4.118.  

The Board has also considered whether there were any disabling effects not considered under Diagnostic Codes 7800-7804 and has found none.  As noted above, function has not been limited.  A recurrent inguinal hernia has not been shown by the evidence of record to warrant a compensable rating under Diagnostic Code 7338.  38 C.F.R. § 4.114.

"Staged" ratings are not warranted for any period of the appeal.  38 C.F.R. § 4.71a; see Fenderson, supra.  The preponderance of the evidence is against the claim and it must be denied.  


TMJ

The service-connected TMJ has been assigned an initial 10 percent rating under 38 C.F.R. § 4.150, Diagnostic Code 9905.  Under the applicable criteria, a 10 percent disability evaluation is warranted for range of lateral excursion 0 to 4 mm.  A 10 percent is also warranted for inter-incisal range 31 to 40 mm.  A 20 percent is assigned for inter-incisal range from 21 to 30 mm.  38 C.F.R. § 4.150.  

Having carefully considered all the evidence of record in light of the pertinent law and regulations, the Board finds that an initial rating in excess of 10 percent is not warranted.  38 C.F.R. § 4.7.  

In this regard, examination in November 2011 shows the Veteran complained of having closed lock and TMJ sounds with pain.  He also reported clicking and popping, headaches, difficulty opening mouth and chewing certain foods.  The Veteran was not receiving any treatment.  Examination of the teeth, mandible, and maxilla was normal.  Examination of the temporomandibular articulation revealed bilateral clicking and popping with disc displacement and reduction.  There was no loss of teeth due to loss of substance of body of maxilla or mandible or speech difficulties.  Lateral excursion was from 0 to 8 mm on the right and 0 to 6 on the left.  Inter-incisal range of motion was from 0 to 30 degrees.  Repetitive range of motion was possible and joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  There were no additional millimeters of limitation after repetitive testing.  TMJ did not affect his usual occupation.  

On examination in January 2014, the Veteran reported jaw pain when he opened his mouth to chew food.  He indicated jaw pain was the same as when it first began.  He denied that the pain had gotten worse or better.  Lateral excursion was greater than 4 mm and opening mouth measured by inter-incisal distance 31 to 40 mm.  The Veteran was able to perform repetitive testing.  Though the examiner noted the Veteran had less movement than normal, weakened movement, incoordination, and pain, he did not have any functional loss or additional limitation of motion as lateral excursion and inter-incisal distance did not change on repeat testing.  The Veteran indicated that it hurt to open mouth beyond 10 mm, but when asked to open wide and say 'aah' to look in his mouth, he was able to do so without complaint.  The examiner indicated that the Veteran's TMJ would impact ability to work because TMJ lead to increased number and intensity of headaches, which may affect remembering, following instructions, using judgment, showing insight, thinking abstractly, adapting to stress, concentrating, and interacting with coworkers or customers.  It did not affect his ability to sit, stand, walk, hold, bend, lift, carry, drive, or operate machinery

Based on these findings, an initial rating in excess of 10 percent is not warranted.  The Veteran's lateral excursion has been greater than 4 millimeters throughout the appeal, which does not meet the criteria for a 10 percent rating.  The Veteran has not been shown to have inter-incisal range from 21 to 30 at any period of the appeal to warrant a 10 percent rating.  The Veteran was able to perform repeat testing in 2011 and 2013 without additional millimeters of limitation.  The Board has also considered other analogous criteria to afford the Veteran a higher rating; however, the Veteran does not have loss of ramus, condyloid process, hard palate, or teeth due to loss of substance of body of maxilla or mandible.  He also does not have nonunion or malunion of the mandible.  38 C.F.R. § 4.150.

"Staged" ratings are not warranted for any period of the appeal.  38 C.F.R. § 4.71a; see Fenderson, supra.  The preponderance of the evidence is against the claim and it must be denied.  

Extra-schedular Considerations

The United States Court of Appeals for Veterans Claims (Court) has held that, when evidence of unemployability is presented, the issue of whether a total compensation rating based on individual unemployability (TDIU) will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  In the instant case, the Veteran has raised the issue of a TDIU rating, which is addressed in the Remand portion of the instant decision.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected  disabilities reasonably describes his disability level and symptomatology.  The Board has awarded higher ratings for migraine headaches, chronic adjustment disorder, and  monocular diplopia.  The rating criteria for migraine headaches allow for ratings based  economic inadaptability  and the criteria for adjustment disorder allow for ratings based on occupational impairment; thus, they consider the findings that migraine headaches and adjustment disorder impact his ability to work.  The record reflects that the manifestations of the Veteran's diplopia, scar of the abdomen, TMJ, and thyroiditis addressed above are specifically contemplated by the schedular criteria.  For instance, the Veteran's diplopia is manifested by decreased visual acuity and concentric contraction of the visual field.  The Veteran's thyroiditis is manifested by fatigue, constipation, and mental sluggishness.  The Veteran's scar is linear, superficial, stable, and not painful.  TMJ is productive of  lateral excursion greater than 4 millimeters and has not been shown to have inter-incisal range from 21 to 30 at any period of the appeal.  The ratings assigned contemplate these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate

Therefore, the Veteran's disability picture is contemplated by the rating schedule 
and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to service connection for left shoulder condition is denied.

Entitlement to service connection for right shoulder condition is denied.

Entitlement to service connection for left elbow condition is denied.

Entitlement to service connection for right elbow condition is denied.

Entitlement to service connection for left wrist condition is denied.

Entitlement to service connection for right wrist condition is denied.

Entitlement to service connection for left ankle condition is denied.

Entitlement to service connection for right ankle condition is denied.

Entitlement to service connection for left foot condition is denied.

Entitlement to service connection for right foot condition is denied.

Entitlement to service connection for refractive disorders is denied.

Entitlement to service connection for cardiac disorders is denied.

Entitlement to service connection for abnormal ECG, bradycardia with short P-R nonspecific ST and T wave abnormality is denied.

Entitlement to service connection for acute MI is denied.

Entitlement to service connection for urinary disorder with frequency and urgency is denied.

Entitlement to service connection for conversion disorder with motor symptom deficits is denied.

Entitlement to service connection for hyperthyroidism is denied.

Entitlement to service connection for seizure disorder is denied.

Entitlement to an initial 50 percent evaluation for the service-connected migraine headaches is granted subject to the controlling regulations governing monetary awards.

Entitlement to an initial 70 percent evaluation for the service-connected chronic adjustment disorder is granted subject to the controlling regulations governing monetary awards.

Entitlement to an initial evaluation in excess of 30 percent for Hashimoto's Thyroiditis, status post hypothyroidism,  is denied.

Entitlement to an initial 30 percent evaluation for the service-connected bilateral monocular diplopia is granted subject to the controlling regulations governing monetary awards.

Entitlement to an initial compensable evaluation for the service-connected scar of the abdomen, status post inguinal hernia surgery, is denied. 

Entitlement to an initial evaluation in excess of 10 percent for the service-connected TMJ is denied. 


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claims pertaining to increased ratings for the service-connected lumbar strain, bilateral hips, bilateral knees, and arachnoid cyst, and service connection for conjunctivitis, ingrown toenails, chest pains, swallowing disorder, reflux, neck disorder, and asthenia.  Consideration of the TDIU issue is deferred as the outcome of these claims may impact the TDIU issue. 

It is necessary that the Veteran be afforded various examinations prior to appellate disposition of his claims.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Chest pain, Swallowing Disorder, Reflux.  The Veteran's service treatment records contain complaints of  chest pain, dysphagia with food sticking, reflux, regurgitation, nausea, and vomiting.  On pre-discharge examination in October 2011, an upper gastrointestinal disorder (UGI) was negative for reflux.  There was no pathology to render a diagnosis of a chest condition, reflux, or swallowing disorder.  Post-service, VA treatment notes indicate possible reflux and chest pains potentially related to such; however, a diagnosis of disease manifested by chest pain and swallowing difficulties, as well as reflux has not been objectively confirmed.  Thus, a new VA examination is warranted to determine the nature and etiology of the claimed conditions.  38 U.S.C.A. § 5103A.

Asthenia.  Service treatment records show the Veteran complained of muscle weakness of the extremities and was diagnosed with asthenia.  The pre-discharge examination in October 2011 noted the diagnosis as well, but indicated there was no neurological cause for the disorder so there was "no working diagnosis at that time without speculating."  Post-service, the Veteran has continued to complain of muscle weakness in the extremities, but no diagnosis has been rendered and the previously diagnosed conversion disorder has been ruled out.  Treatment notes in April 2012 question the complaints of diffuse muscle weakness and find them to be inconsistent with true muscle pathology.  A new VA examination is warranted as the nature and etiology of the claimed condition is still unclear.  Id. 
 
Neck Condition, Ingrown Toenails.  The Veteran indicates his neck condition is the result of bumping into things and banging his neck on board the ship.  He claims his ingrown toenails have existed since 2008 and are the result of wearing boots during service.  Pre-discharge examination in October 2011 found no pathology to render a diagnosis of either a neck condition or ingrown toenails.  Subsequently, a neck magnetic resonance imaging (MRI) revealed arthropathy resulting in multilevel mild neuroforaminal compromise at C4-7.  VA outpatient records shown treatment for bilateral ingrown toenails.  An examination is necessary to determine the etiology of the claimed contentions and address the Veteran's contentions.  Id.     

Conjunctivitis.  The Veteran's service treatment records show treatment for conjunctivitis.  The October 2011 pre-discharge examination diagnosed the Veteran with chronic conjunctivitis in both eyes; however, it was not shown on examination that day.  On VA examination in December 2013, the Veteran had bilateral, active, nontrachomatous conjunctivitis.   No nexus opinion was rendered; consequently, an addendum opinion must be sought.  

Lumbar Spine Strain, Bilateral Knee Tendonitis, Bilateral Hip Tendonitis, Arachnoid Cyst.  On VA examination in December 2013, the Veteran attempted range of motion and strength testing for his back and hips without any success.  The examiner noted the Veteran was able to stand with assistance when walking from his wheelchair to the exam table, which showed he had some lower extremity strength.  The knee examiner indicated the Veteran had no active range of motion but passive was normal.  The examiner further noted the Veteran was able to stand with assistance and able to walk towards the exam table indicating that he had enough knee flexion and extension for ambulation.  The Veteran's wife informed the examiner that the Veteran was able to walk for approximately 20 yards and used a single point cane to assist with ambulation on a constant basis when he was not using his wheelchair.  A new VA examination is needed to determine whether the Veteran is physically able to perform range of motion studies.  The Veteran has not been afforded a VA examination that specifically addresses whether there any residuals associated with the arachnoid cyst.  The Board cannot ascertain to what extent the disabilities have increased in severity, if at all, without VA examination.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Any missing and/or ongoing VA treatment records pertinent to the issues must be obtained upon Remand.  38 C.F.R. § 3.159(c) (2).  

The RO should ensure that all due process requirements are met, to include giving the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Take all indicated action in order to obtain copies of any recent/updated VA clinical records not on file pertaining to treatment of the claimed conditions.  All records and/or responses received should be associated with the claims file.

2.  After completion of the foregoing, schedule the Veteran for the appropriate VA examinations.  All indicated tests or studies must be completed.  The examiner should describe all findings  in detail.    

Reflux, Chest Pain, Swallowing Disorder:

All current disabilities should be clearly reported.  The examiner should offer an opinion in response to the following: is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed reflux, chest pain, and swallowing disorder is related to the Veteran's active military service?  In answering this question, the examiner should make specific reference to the Veteran's service treatment records, which contain complaints of  chest pain, dysphagia with food sticking, reflux, regurgitation, nausea, and vomiting, as well as post-service VA treatment notes indicating possible reflux and chest pains potentially related to such.   

Asthenia:

Confirm whether the Veteran currently has asthenia or a disability manifested by bilateral upper and lower extremity muscle weakness.  Thereafter, the examiner should offer an opinion in response to the following: is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed asthenia or disability manifested by bilateral upper and lower extremity muscle weakness is related to the Veteran's active military service?  In answering this question, the examiner should make specific reference to service treatment records showing the Veteran complained of muscle weakness of the extremities and was diagnosed with asthenia.  The examiner must also address the pre-discharge examination in October 2011 that indicated there was no neurological cause for the disorder so there was "no working diagnosis at that time without speculating."  Finally, the examiner must address VA treatment records showing continued complaints of muscle weakness in the extremities (including note dated in April 2012 finding complaints of diffuse muscle weakness inconsistent with true muscle pathology).

Neck Condition:

The examiner should offer an opinion in response to the following: is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed neck condition, including arthropathy resulting in multilevel mild neuroforaminal compromise at C4-7, is related to the Veteran's active military service?  In answering this question the examiner must address the Veteran's contentions that his neck condition is the result of bumping into things and banging his neck on board the ship.  The examiner should also address whether any current neck condition is responsible for complaints of weakness in the extremities.  
  
Ingrown Toenails:

The examiner should offer an opinion in response to the following: is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed ingrown toenails are related to the Veteran's active military service?  In answering this question the examiner must address the Veteran's contentions that his ingrown toenails have existed since 2008 and are the result of wearing boots during service.  The examiner must address VA outpatient records showing treatment for bilateral ingrown toenails.  

Lumbar Spine, Bilateral Knees, Bilateral Hips: 

Examination findings pertinent to the lumbar spine, knees, and hips should be reported to allow for application of VA rating criteria for musculoskeletal disabilities.  (b) Range of motion should be reported along with the point (in degrees) that motion is limited by additional function loss due to pain, weakness, fatigue or incoordination.  If the Veteran is unable to perform range of motion testing, the examiner must indicate whether there is any objective pathology preventing the Veteran from performing such tests.  (c) The examiner should perform repetitive range of motion testing and also comment on the degree of limitation of function, if any, due to pain, weakness, lack of endurance, fatigue, or incoordination.  If the Veteran is unable to perform repetitive range of motion testing, the examiner must indicate whether there is any objective pathology preventing the Veteran from performing such tests. (d) With regard to the knees, the examiner should further comment on whether there is any lateral instability or recurrent subluxation of the knees and if so, whether it is mild, moderate, or severe. (e) With regard to the lumbar spine, the examiner should further comment on whether there is any intervertebral disc syndrome and if so, whether there are any incapacitating episodes and the duration of such.  (f) Finally, please discuss the functional limitations, if any, associated with, and expected effect on employment resulting from the Veteran's service connected lumbar spine, knee, and hip disabilities alone (not including the effects of any non-service connected disabilities).

Arachnoid Cyst:

Examination findings pertinent to the brain should be reported to allow for application of VA rating criteria.  The examiner must state with specificity any current residuals associated with the arachnoid cyst.  

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Contact the examiner who performed the December 2013 eye examination, if available, and ask him to provide an addendum opinion.  Otherwise, the addendum opinion must be sought by a similarly qualified provider.  The examiner must indicate whether it is at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed chronic conjunctivitis of the bilateral eyes is related to the Veteran's active military service?  

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues (including the deferred claim for TDIU) in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


